Title: [January 1771]
From: Washington, George
To: 




Jany. 1st. Rid to my Mill in the forenoon and afternoon.
 


2. Did the same thing again. Met Colo. Robt. Fairfax there, & upon my return home found Mr. Piper, Mr. Muir, and Doctr. Rumney here who dined & lodged.

	
   
   Robert Fairfax was preparing at this time to return to his home in England, Leeds Castle, where he lived until his death in 1793 (GW to Jonathan Boucher, 3 Feb. 1771, CSmH). He became the seventh Baron Fairfax when his brother Thomas died in 1781.



   
   Rumney apparently brought a quantity of the “Best Bark” for Patsy Custis. Peruvian bark, also called cinchona, was one of the popular eighteenth-century remedies for epilepsy as well as for malaria. Before Rumney left Mount Vernon, he also furnished Patsy with a fresh assortment of pills, powders, and drops (receipt from William Rumney, 24 June 1772, ViHi: Custis Papers).



 


3. The above Gentlemen stayed all day and Night. My Brother John and Mr. Lawe. Washington came here to Dinner.
 


4. After Breakfast Mr. Piper, Mr. Muir and Doctr. Rumney returnd to Alexa. My Brothr. Mr. Lawe. Washington & self went to the Mill.
 


5. My Brother & Mr. Lawe. Washington set of for Frederick. I went a hunting with the two Mr. Triplets and Mr. Peake but killd nothing.
 


6. At home all day alone.
 


7. The Two Colo. Fairfaxs and Mrs. Fairfax dined and lodged here.

   
   
   Besides the Fairfaxes, Dr. George Steptoe (d. 1784), of Westmoreland County, apparently visited Mount Vernon about this time; on 8

Jan., GW paid him £2 3s. for examining Patsy Custis and giving her a prescription (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 333; CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.). Steptoe had graduated from the University of Edinburgh in 1767.



 


8. The Same Company dined here again but went away in the Evening.
 


9. Rid to the Mill in the forenoon and Afternoon.
 


10. Mr. Robt. Adam & Mr. Josh. Watson dined and lodged here. Before they came I had rid to my Mill in the forenoon.

	
   
   Robert Adam had recently entered into a business partnership with two friends, Matthew Campbell (d. 1782) and James Adam (died c.1787), both merchants of Alexandria. Known as Robert Adam & Co., this firm dealt in several agricultural commodities including wheat, corn, flour, and fish and had plans to import goods from Great Britain and the West Indies for sale in Alexandria. The partnership lasted until the end of 1776, when it was dissolved because of “Declining Business,” but Robert Adam continued to operate his own milling and baking enterprises until his death in 1789 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 324, 326, 341; Va. Gaz., D&H, 14 Feb. 1777; Robert Adam to GW, 10 April 1778, DLC:GW).


	
   
   Joseph Watson (d. 1773), burgess for Dunmore County 1772–73, was a friend of both GW and Robert Adam (Adam to GW, 16 Sept. 1773, DLC:GW; Va. Gaz., P&D, 23 Sept. 1773).



 


11. The above Gentlemen dined here again to day and went away in the Afternoon. In the forenoon we all went to the Mill.
 


12. Went a huntg. with the two Mr. Triplets Mr. Manley and Mr. Peake. Run a Deer to the Water but killed nothing.
 


13. Mrs. Washington Patcy Custis & myself Dined and lodged at Belvoir.
 


14. Dined there this day also and Returnd home after it.
 


15. Rid to the Mill & Race in the forenoon and afternoon.
 


16. Rid to the Mill and up the Mill Race in the Afternoon.
 


17. Rid to the Mill &ca. in the Afternn. and went up to Alexa. with Mrs. Washington & Patcy Custis in the Afternoon.
 


18. Rid to my Mill and the Race above it in the forenoon—at home afterwards.

 


19. Went a hunting in Compa. with the two Mr. Triplets, Mr. Manley & Mr. Peake. Killed a Fox after two hours Chase. In the Afternoon rid to where my People were at work on the Mill Race.


   
   GW’s workers were now extending the millrace a few hundred yards northeast to a point on Dogue Run, a short distance above the mouth of Piney Branch.



 


20. Went to Pohick Church with Mrs. Washington and returnd to Dinr. Mr. Ball dined here.
 


21. Went up to Court Mrs. Washington & Patcy Custis with me. Returnd in the Afternoon & Mr. Hr. Ross with us.


   
   The January court met only today. At this session Lund Washington and James Wren, two witnesses to the signing of Valinda Wade’s deeds to GW 17–18 Dec. 1770, took oaths verifying those deeds, and the justices ordered the documents to be certified (Fairfax County Order Book for 1770–72, 169–72, Vi Microfilm).



 


22. Dined at home and afterwards went to Colcherster with Mr. Ross on my way to Dumfries on the Arbitration between Doctr. Ross & Co. and Mr. Semple.

	
   
   This arbitration, which had been begun in Colchester 27 Aug. 1770, was in GW’s opinion “a very disagreeable” one (GW to Charles Washington, 25 Jan. 1771, CSmH). The arbitrators were obliged to meet in Dumfries for a third session beginning on 28 Mar. to settle it.



 


23. Waited at Colchester till 2 Oclock for Colo. Mason. Dined at Courts’s & went to Dumfries afterwards & to the Play of the Recruitg. Officer. Lodgd at Mr. Montgomeries.


   
   William Courts kept an inn, commonly called the Stone House, at the ferry landing in Colchester (Va. Gaz., P, 8 Sept. 1775). The Recruiting Officer: A Comedy, by George Farquhar, was a genial satire about the British army and its brutal recruiting system. First performed in London in 1706, the play was a great favorite of English and American audiences throughout the eighteenth century (FARQUHARCharles Stonehill, ed. The Complete Works of George Farquhar. 2 vols. 1930. Reprint. New York, 1967., 2:33–112). This production was staged by the American Company of Comedians, which had recently left Annapolis and would soon return to Williamsburg for the spring court days.



 


24. On the Arbitration.
 


25. Ditto ——— Ditto.
 


26. Ditto ——— Ditto.

 


27. Receivg. News of part of my Mill Wall’s falling in I came home to Dinner and found Miss Molly Manley here.


   
   Excavation of the mill site in 1932 revealed a layer of “soft aqueous sand” under the wall separating the water pit, where the waterwheel stood, from the cog pit in which the gears needed for transmission of power were located. It was also discovered that there were “bad subsoil conditions generally under the southeast corner of the building,” where the raceway exited (BURSONR. E. Burson. “A Report of the Findings of Mr. R. E. Burson on the George Washington Grist Mill, Situated on Dogue Run Creek, Mount Vernon, Va.” Mimeographed Report. Richmond, 1932., 10). The wall that fell today was probably one of the two walls meeting at this corner or the wall between the water and cog pits.



 


28. Returnd to Dumfries on the above Arbitration.
 


29. Employd therein. In the Evening went to a Play.
 


30. Employed as above and abt.  Oclock at Night finished all the business we coud at this meeting.
 


31. Returnd home by my Mill & the Dam where my People were attempting to stop water.


   
   The Dogue Run dam at the head of the millrace was apparently under construction, but the heavy rain that fell 29–30 Jan. had swollen the stream, making the job more difficult.



